Citation Nr: 1133213	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-12 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression with panic disorder (previously identified as panic disorder with agoraphobia), to include entitlement to an initial ratings in excess of 10 percent from January 17, 2008, and in excess of 0 percent prior to January 17, 2008.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for eczema.  

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for an ingrown toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to November 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was previously remanded in March 2010 for further evidentiary development.

The issues of entitlement to service connection for tinea pedis and an ingrown toenail, and entitlement to an initial compensable rating for eczema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire time frame on appeal, the Veteran's service-connected major depression with panic disorder has been manifested by symptoms of anxiety, a panic disorder, depressed mood, and sleep impairment with occasional decrease in work efficiency and the ability to do occupational tasks; reduced reliability, deficiencies in most areas, and/or total social and occupational impairment is not shown.  

2.  The Veteran's service-connected left knee disorder is manifested by some episodes of giving way requiring the regular use of a knee brace.  

3.  The Veteran's bilateral pes planus is manifested by pain on use and a weight bearing line over the great toe.  


CONCLUSIONS OF LAW

1.  The rating criteria for entitlement to a 30 percent, but not greater, evaluation for major depression with panic disorder prior to June 22, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9434 (2010).  

2.  The rating criteria for entitlement to an evaluation in excess of 30 percent for major depression with panic disorder have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9434 (2010).  

3.  The rating criteria for entitlement to a 10 percent, but not greater, rating for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 (2010).

4.  The rating criteria for entitlement to a 10 percent, but not greater, rating for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 5276 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

These claims arise from the Veteran's disagreement with the initial evaluation following the RO's grant of service connection.  Courts have held that once service connection has been granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims folder, as are post-service VA medical examination reports and treatment records.  The Veteran has also undergone multiple VA examinations with respect to all of the subject disabilities and has not argued that any of the examinations were inadequate for rating purposes.  The Board therefore finds that VA has satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.


Major Depression

Entitlement to service connection for panic disorder with agoraphobia was granted in the July 2007 rating decision and assigned a noncompensable rating, effective from November 2006.  Thereafter, an October 2010 rating decision recharacterized the Veteran's service-connected acquired psychiatric disability as major depression with panic disorder, and assigned a 10 percent rating, effective from January 17, 2008, and a 30 percent rating, effective from June 22, 2010.  The Veteran has continued his appeal.  

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When after considering carefully all procurable and assembled data a reasonable doubt arises regarding the degree of disability, the Board shall resolve such doubt in favor of the claimant.  38 C.F.R. § 4.3.  In all such claims, separate ratings for separate periods of time, as the evidence may show, is considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 30 percent rating for her major depression under 38 C.F.R. § 4.130, DC 9434.  Under that code, a 30 percent rating is provided where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

VA mental disorders examination in April 2007 revealed that the examination did not include a review of the record.  The Veteran reported that she was unmarried and lived with a friend.  She would periodically communicate with her dad, her stepmother, and a couple of aunts.  She had also become friendly with co-workers following her discharge from service.  The Veteran denied any suicidal ideation or violence.  She denied any current depression or a panic attack since service (5 months).  She did state that she experienced anxiety in confined, tight, or dark places.  Mental status examination revealed that the Veteran was neatly groomed with an appropriate affect and good mood.  Thought process and content were considered unremarkable.  Her memory was considered normal.  The Veteran was currently employed as a stocker.  Her Axis I diagnosis was panic disorder with agoraphobia (in remission), and the Veteran was assigned a global assessment of functioning (GAF) scale score of 78.  The examiner did not find that her symptoms resulted in decreased work efficiency and ability during periods of significant stress.  

VA treatment records from November 2007 reflect that the Veteran reported all of the symptoms of major depression for more than several months, including depressed mood, anhedonia, no libido, insomnia, poor attention and concentration affecting her ability to work, crying spells, and feelings of hopelessness and helplessness.  Currently, she had a depressed mood with a sad, tearful, and congruent affect.  The Axis I diagnosis was major depression, recurrent, and the Veteran was assigned a GAF of 50.  

VA treatment records from early January 2008 reflect that recent changes in medication had helped, with resulting improvement in mood and frequency of her panic-like attacks.  At this time, mood had been neutral to periods of mild depression, and affect was anxious but congruent.  Later in the month, it was noted that the Veteran scored positive for PTSD and depression.  Medication was reportedly helping her with depression and she sometimes had symptoms of insomnia.    

In April 2008, the Veteran reported doing better than at the time of her last visit with improvement in most of her depressive symptoms and decrease in the intensity and frequency of anxiety attacks.  It was noted that she was still struggling with day to day symptoms of anxiety but was able to cope.  Mood was neutral/euthymic and affect was more relaxed/brighter.  There was good insight and judgment was good/responsible for behaviors.  The assessment was major depression.  

In June 2008, it was noted that the Veteran was having some panic attacks and had a longstanding history of depression.  The Veteran was assigned a GAF of 70.  

In October 2008, it was noted that the Veteran had just lost her job about a month earlier.  Her mood was more depressed lately and she had suicidal thought but no plan.  The Veteran also had difficulty sleeping.  The possibility of increasing her Zoloft dosage was discussed.  In December 2008, the Veteran noted an improvement in attitude following her recent job loss, and in January mood was neutral and affect was bright/pleasant.  

VA outpatient records from May 2009 indicate that the Veteran was being treated for major depression with associated panic attacks.  Her condition was about the same since her last visit.  It was further indicated that the Veteran struggled with day to day symptoms of depression but nothing extreme or sustained as a result of medication.  She was still unemployed but was attending school and waiting to transfer to the new GI Bill in August.  Examination at this time revealed that the Veteran was overall alert and oriented to all four spheres with adequate cognition for conversation.  Mood was neutral/euthymic and affect was brighter, fair, appropriate, and pleasant.  The Veteran denied any suicidal plans or intent.  Insight was adequate and judgment good.  The assessment was major depression, recurrent.  

At the Veteran's hearing before the Board in May 2009, the Veteran testified that she had been seeing a VA psychiatrist roughly every six months (transcript (T. at p. 11).  She had been seeing her psychologist about every three months (T. at p. 11).  She had been doing okay with the same medication for a while now, but her condition had affected her school and family, and her daily activities (T. at p. 12).  There had been instances when she had to leave work early due to her inability to function properly (T. at p. 13).  She was currently going to the VA in Jacksonville, Florida (T. at p. 13).  The Veteran also had trouble sleeping (T. at p. 14).  She stated that she had been experiencing panic attacks on almost a daily basis but had not had one in probably two/three months, noting that medication had toned it down a little (T. at p. 14).  

VA treatment records for the period of June to October 2009 reflect that in June, the Veteran reported having to drop certain classes as a result of being unable to focus and feeling depressed.  Physical examination revealed mood was anxious and depressed, and that affect was congruent and constricted.  Cognition was reported as preoccupied and that suicidal ideation was absent.  The Axis I diagnosis was rule out PTSD secondary to nonservice-connected matters, panic disorder without agoraphobia, major depressive disorder, moderate, recurrent, and bereavement.  In July and September 2009, the same symptoms were noted but the assessment now included rule our bipolar mood disorder.  

In October 2009, it was noted that the Veteran was now attending school through the post-911 GI Bill.  Her mood continued to be anxious and depressed, and her affect, congruent and constricted.    

VA treatment records from January 2010 reflect that the Veteran was doing about the same since her last visit.  Mood had been neutral/euthymic and affect was fair, appropriate, and pleasant.  The assessment was major depression.  

In May 2010, it was noted that the Veteran's depression was poorly controlled and that she had gained more than 50 pounds in the previous year.  

In June 2010, the Veteran reported that she felt stuck and did not know how to solve her problems.  She denied any suicidal intent or plan.  Mood was indicated as anxious and depressed, and affect was congruent.  The Veteran was still indicated to be struggling with the day to day symptoms of depression and anxiety but was able to move on.  

VA mental disorders examination in June 2010 revealed that the Veteran experienced anxiety 4-5 days a week for a few minutes to most of the day.  Her mood was reportedly moderately depressed during the whole day and precipitating factors included the loss of her mother, her lung condition, struggling in school, unemployment, financial difficulties, and loneliness.  Symptoms associated with depression included some anhedonia, poor energy, and decreased concentration.  The Veteran had never married.  Mental status examination revealed that the Veteran was clean and neatly groomed.  Her affect was constricted and her mood, dysphoric.  Thought process and content were unremarkable.  She related having panic attacks two to three times a month.  She denied having suicidal thoughts or problems with activities of daily living.  The Veteran stated that she was fired from her most recent position because she "did not fit in with the clique."  Since then, she had been focusing on school.  The Veteran did not contend that her unemployment was due to the effects of her mental disorder.  The Axis I diagnosis was major depressive disorder.  The Veteran was assigned a GAF score of 60.  The examiner believed that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to her service-connected mental disorder.  The examiner went on to comment that the decreased concentration/motivation had interfered with the Veteran's academic success.  

In the process of considering the Veteran's psychiatric symptoms during the pendency of her claim, the Board finds that notwithstanding the relatively mild symptoms noted at the time of the Veteran's VA mental disorders examination in April 2007, beginning with the history of symptoms noted at the time of the Veteran's psychiatric evaluation in November 2007, the Veteran's service-connected psychiatric disability has more consistently been manifested by continuous symptoms of anxiety, a panic disorder, depressed mood, and sleep impairment with occasional decrease in work efficiency and the ability to do occupational tasks.  Consequently, while the Veteran's disability has not been manifested by symptoms of mild memory loss, the Board will give the Veteran the benefit of the doubt, and conclude that her symptoms sufficiently meet the remaining criteria to warrant the assignment of a 30 percent rating for her service-connected psychiatric disorder for the entire period prior to June 22, 2010.  

On the other hand, in considering the Veteran's entitlement to an even higher rating, with the possible exception of a short period of daily panic attacks noted by the Veteran at the time of her hearing before the Board in May 2009, and some disturbances of motivation and mood, the Board does not find that the Veteran has at any point during the time frame on appeal consistently exhibited the remaining symptoms required for a 50 percent rating.  More specifically, the Veteran has not consistently exhibited a flat affect, circumstantial speech, impairment of memory, impaired judgment or thinking, or difficulty in establishing effective relationships.  In fact, her judgment and other cognitive skills are consistently indicated to be good.  Similarly, with the exception of continuing depression, the Veteran has also not exhibited the symptoms required for a 70 percent rating.  The Veteran has consistently denied any suicidal ideation, there has been no evidence of obsessional rituals which interfere with routine activities or intermittently illogical, obscure, or irrelevant speech, and while continuous depression has arguably been shown, it has not been shown to affect the Veteran's ability to function independently, appropriately, or effectively.  In addition, the Veteran's symptoms have also not included periods of irritability and anger, much less symptoms that have actually resulted in impaired impulse control (such as unprovoked irritability with periods of violence).  Spatial disorientation has also not been shown, and there is no evidence of the Veteran's neglect of her personal appearance and hygiene.  

With respect to the criteria for a 100 percent rating, the record as a whole clearly does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran indicated that she is currently unemployed for reasons unrelated to her psychiatric disorder and her social and familial relationships are clearly inconsistent with a finding of total social impairment.  In addition, the specific criteria for a 100 percent rating of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, are simply not shown.  38 C.F.R. § 4.130, Diagnostic Code 9434.


Left Knee

Entitlement to service connection for patellofemoral syndrome of the left knee was granted in the July 2007 rating decision and assigned a noncompensable rating, effective from November 2006.  

VA joints examination in May 2007 revealed that the Veteran used a left knee brace and medication as needed.  She was able to stand for as much as an hour and could walk approximately one mile.  She did state that there were episodes of giving way.  There was also instability, pain, and weakness in the left knee but no episodes of dislocation, subluxation, or locking.  Flare-ups of joint disease reportedly occurred every 2 to 3 weeks and were of moderate severity.  They would result in decreased mobility, standing, and walking, but there was no inflammation.  The left knee brace was indicated to be required periodically.  Physical examination revealed a normal gait.  Active range of motion was from 0 to 140 degrees, and there was no additional limitation on repetitive use.  There was no inflammatory arthritis or joint ankylosis.  While there was grinding, there was no instability.  The diagnosis was left knee patellofemoral syndrome with recurrent flares.  The examiner commented that the Veteran's left knee problem would cause decreased mobility, problems with lifting and carrying, decreased strength, and lower extremity pain.  

VA treatment records from January 2008 reflect that the Veteran's left knee pain was worse with using stairs.  In February 2008, examination revealed full range of motion of both knees but that the Veteran's gait was mildly antalgic on the left lower extremity.  The assessment was patellofemoral dysfunction most likely due to patella alta.  A knee brace was ordered.  

At the Veteran's hearing before the Board in May 2009, the Veteran testified that she had received a brace through the VA in Jacksonville, which she would not wear daily but regularly (T. at p. 15).  She denied problems with walking but did have problems with stairs (T. at p. 15).  The Veteran had not fallen but felt like she was "going to at times" (T. at p. 15).  It would give way and lock (T. at pp. 15-16).  There would be pain all the time that was worse with use (T. at p. 16).  

VA treatment records from October 2009 indicate that in October 2009, the Veteran's complaints included left knee pain, most consistent with patellofemoral syndrome.  The Veteran was to avoid overuse of the knee and it was noted that she had been fitted with a brace.  

VA joints examination in May 2010 revealed that the Veteran reported daily left knee pain.  She also reported pain with prolonged walking or standing and that she would use a brace as needed for prolonged walking.  The Veteran denied symptoms of giving way.  She also denied symptoms of instability, weakness, stiffness, incoordination, or episodes of dislocation or subluxation.  She did indicate having daily flare-ups of moderate severity due to prolonged walking/standing.  Daily activities were possible but decreased due to pain.  Physical examination revealed crepitus but no instability.  Left knee range of motion was from 0 to 140 degrees with pain between 130 and 140 degrees.  There was no increase in pain or motion occurred with repetitive use.  The diagnosis was patellofemoral syndrome of the left knee that resulted in decreased mobility and pain.  

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other impairments of the knee are rated pursuant to DC 5257, which provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  Here, the record does not reflect that the Veteran has left knee arthritis and her disability has been rated under Diagnostic Code 5260, so this limitation would not apply.

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Where additional disability is shown, a Veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Here, the Veteran seeks an increased evaluation for her left knee disorder, which is currently rated as 0 percent disabling pursuant to DC 5260 for noncompensable limitation of flexion with pain.

After a careful review of the medical evidence of record, it should first be noted that entitlement to a rating under Diagnostic Codes 5258 and 5259 for cartilage dislocation or removal is not for consideration as there is no evidence of dislocated or removed cartilage.  Moreover, range of motion findings do not support ankylosis.  As such, the evidence does not show that a higher rating under DC 5256 is warranted.  As no examination noted malunion of the tibia or fibula, DC 5262 is also not for application.

As noted above, the Veteran has not been diagnosed as having arthritis of the left knee.  With respect to entitlement to an increased rating for limitation of flexion under DC 5260 or separate rating for limitation of extension under DC 5261, the Board notes that the Veteran's left knee range of motion was reported from 0 to 140 degrees.  This result is not consistent with a compensable rating under either 5260 or 5261.  In addition, there is also no additional uncompensated limitation of left knee motion that can provide a basis for a higher or separate rating based on pain on use.  38 C.F.R. §§ 4.40, 4.45.  Finally, since extension was noted as 0 degrees at both of the Veteran's VA joint examinations, there would be no basis to assign a compensable rating or separate rating for limited extension.

Finally, with respect to Diagnostic Code 5257, although the record does not reflect clinical evidence of left knee instability, the Veteran has complained of episodes of giving way and pain that require her to regularly use a left knee brace.  Consequently, the Board will give the Veteran the benefit of the doubt, and find that her complaints of giving way and pain, together with the regular use of a left knee brace, warrant a 10 percent rating for mild left knee instability under DC 5257.  As there have been no objective findings of subluxation or instability of the left knee, clearly there is no basis to warrant the assignment of an even higher rating for moderate or severe instability under Diagnostic Code 5257.


Bilateral Pes Planus

Entitlement to service connection for bilateral pes planus was granted in the July 2007 rating decision and assigned a noncompensable rating, effective from November 2006.

VA feet examination in May 2007 revealed that the Veteran received fair results from bilateral shoe inserts for pes planus without side effects.  She also required special shoes with arch supports for work.  The Veteran experienced pain in the bottom of her feet while standing and walking.  There would also be swelling, but not redness, stiffness, or fatigability.  There was also weakness and a lack of endurance at the bottom of her feet with standing and walking.  She reported having flare-ups of this condition every week or more frequently of 1 to 2 days with prolonged walking, standing, and jogging.  Physical examination revealed no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, or malunion/nonunion of the tarsal or metatarsal bones.  An arch was not present with either weight bearing or non weight bearing.  There was no foot atrophy or other foot deformity.  X-rays revealed no evidence of significant soft tissue abnormalities.  The diagnosis was mild bilateral pes planus with occupational effects of decreased mobility, decreased strength, and lower extremity pain.  

VA treatment records from March 2008 reflect that the Veteran had flat feet and was having foot pain as a result of having to be on her feet so much for work.  The examiner felt that shoe orthotics would be of benefit.  

In September 2008, it was noted that the Veteran had undergone a phenol matrisectomy of both first hallux medial borders in February 2008.

At the Veteran's hearing before the Board in May 2009, the Veteran stated that a recent VA podiatrist had not recommended inserts unless her condition worsened (T. at p. 17).  Her basic problem was foot pain and cramping, and she generally wore tennis-type shoes (T. at p. 17).  

VA treatment records from October 2009 reflect that the Veteran's complaints included bilateral foot and left ankle pain with bilateral flat feet.  The Veteran indicated that she would occasionally take ibuprofen for this condition.  

VA feet examination in May 2010 revealed that the Veteran reported pain in both feet on a daily basis with prolonged walking or standing.  The pain was indicated to be over the whole foot bilaterally but worse at the heels.  The Veteran was not using orthotics or assistive devices for the feet.  Symptoms connected with both feet included swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran also reported weekly or more frequent flare-ups that would result from prolonged walking/standing and would last for less than one day.  Daily activities were noted to be possible but decreased due to pain.  The Veteran indicated that she was able to stand more than 1 but less than 3 hours.  She was able to walk more than a quarter of a mile but less than a full mile.  

Physical examination revealed no evidence of painful motion, swelling, tenderness, instability, or weakness.  Mild pronation was noted with respect to midfoot alignment, bilaterally.  The weight bearing line was also noted to be over the great toe.  There was no objective evidence of pain upon palpation of the anteromedial aspect of the heel, with passive dorsiflexion of the toes or with standing/walking on toes.  The diagnosis was bilateral pes planus and the effect on occupational activities consisted of decreased mobility as a result of pain.  

In considering the applicability of various Diagnostic Codes, the Board finds that DCs 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) do not apply, as on VA examination in 2007 and 2010, the Veteran was not found to have any of these disabilities.

Under DC 5276, a noncompensable disability rating is provided for acquired flatfoot manifested by symptoms of pain that are relievable by built-up shoe or arch support.  A 10 percent disability rating is warranted for moderate acquired flatfoot, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The Board finds that the Veteran is not entitled to a compensable rating for her pes planus under Diagnostic Code 5284, which provides for a 10 percent rating for moderate foot injury, a 20 percent rating for moderately severe foot injury, and a 30 percent for severe foot injury.  38 C.F.R. § 4.71a (2010).  In this regard, examination of the feet showed no fracture or dislocation, destructive bone changes, or any significant bone pathology, and no evidence of painful motion, swelling, tenderness, instability or weakness.  

However, the Board does find that there is evidence in support of a 10 percent rating for moderate flatfoot under DC 5276.  While examination has not revealed any specific evidence of the inward bowing of the tendo achillis, there is significant evidence of bilateral foot pain and the weight bearing line has been noted to be over the great toe.  Therefore, giving the Veteran the benefit of the doubt, the Board will conclude that a 10 percent rating is warranted under DC 5276 for moderate bilateral pes planus for the entire time frame on appeal.  

The criteria for a 30 percent rating have not been met at any time during the period on appeal.  Specifically, while the record does reveal objective evidence of a marked deformity (mild pronation), accentuated pain on manipulation and use, swelling on use, and characteristic callosities have not been shown.  Although the Veteran has complained of bilateral foot pain on numerous occasions, the clinical evidence does not show that such pain has been severe or attenuated.  Nor has the Veteran been diagnosed with any edema that has been found to occur "on use."  The Board therefore finds that the evidence of record does not support a 30 percent disability rating under DC 5276.  38 C.F.R. § 4.71a, DC 5276 (2010).  Without evidence of marked pronation, inward displacement and severe spasm of the tendo Achilles, or extreme tenderness, unimproved by orthopedic shoes or appliances, a finding of pronounced impairment is clearly not warranted.  Id.

When degenerative arthritic changes are confirmed by x-ray evidence, a noncompensable rating is assigned unless there is objective evidence of arthritis involving two or more major or minor joint groups.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  However, there is no x-ray evidence that demonstrates the presence of any arthritis of the right or left foot.  Thus, separate compensable ratings under the Diagnostic Codes pertaining to arthritis are not warranted because there is no x-ray evidence of arthritis of either foot.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has considered the Veteran's complaints of flare-ups and pain, and all evidence of record related to limitation of motion, incoordination, fatigability, and pain on foot motion in determining that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA examination in May 2010, there was no evidence of painful motion of either foot.  Thus, as the range of motion of the Veteran's feet was not found be restricted or associated with pain, the Board finds that even if the Veteran does experience flare-ups of his bilateral foot disability, there is no evidence which suggests that, on repetitive use, the Veteran's service-connected bilateral pes planus would be restrictive to the extent that the requirements for an even higher rating would be met.  Therefore, even considering the effects of pain on use, there is no probative evidence that the service-connected disability causes such limitation that an even higher rating is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there is no basis for a rating in excess of 10 percent for the Veteran's bilateral pes planus.  


Extraschedular Consideration

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  

To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

During the entire time frame on appeal, the Veteran's symptoms associated with her service-connected psychiatric disorder consisted of anxiety, a panic disorder, depressed mood, and sleep impairment with occasional decrease in work efficiency and the ability to do occupational tasks, her left knee disorder was manifested by some episodes of giving way and pain requiring the regular use of a knee brace, and the pes planus was primarily manifested by pain and weight bearing line over the great toe.  However, such impairment is found to be contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to a 30 percent, but not greater, rating for the Veteran's service-connected major depression with panic disorder prior to June 22, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected major depression with panic disorder is denied.  

Entitlement to a 10 percent rating for instability of the left knee is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for bilateral pes planus is granted, subject to the statutes and regulations governing the payment of monetary benefits.




REMAND

Turning to the claim for service connection for tinea pedis, in the Board's previous remand in March 2010, the Board specifically requested that an appropriate VA skin examiner determine whether or not the Veteran has tinea pedis, and if so, provide an opinion as to whether it is at least as likely as not that it had its onset during active service or is related to any in-service disease, event, or injury.  In this regard, the Board's review of the May 2010 VA skin examination report reveals a diagnosis of eczema of the Veteran's feet, but no comment as to whether there was also tinea pedis, and if so, whether this disorder was also related to active service.  Consequently, the Board finds that it has no alternative but to remand this issue for another examination and opinion as to whether any current tinea pedis is related to active service.  Although the examination results from May 2010 were arguably sufficient to address the issues of entitlement to service connection for an ingrown toenail and an initial compensable rating for service-connected eczema, since the new VA skin examination may result in findings that may also impact these claims, the Board will defer any decision on these claims pending the completion of the new VA skin examination.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records related to her feet, dated since June 2010. 

2.  Thereafter, schedule the Veteran for a VA skin examination of her feet.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should determine whether or not the Veteran has tinea pedis, and if so, whether it is at least as likely as not (50 percent probability or greater) that it had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also describe the eczema of the Veteran's feet.  The examiner should describe what percentage of the Veteran's entire body and what percentage of exposed areas are affected by her eczema.  

A rationale for any opinion expressed should also be provided.

2.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

3.  Thereafter, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, and allowed an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


